DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 6/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10798674 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stanton Lewis Reg. 63418 on 5/26/2022.

The application has been amended as follows: 
Claims:
13. (Currently amended) A method for use in a network node of providing network assistance for positioning measurements, the method comprising: 
transmitting network assistance information to a wireless device, the network assistance information for assisting the wireless device in performing Observed Time Difference Of Arrival (OTDOA), the network assistance information comprising: 
a list of reference cells; 
a list of neighbor cells; 
a rule for terminating Reference Signal Time Difference (RSTD) measurements; and 
receiving a report that provides the RSTD measurements from the wireless device;
wherein the rule for terminating the RSTD measurements indicates terminating the RSTD measurements after taking at least a pre-determined number (N) of RSTD measurements having a least a pre-determined quality (X).

19. (Currently amended) A network node capable of providing network assistance for positioning measurements, the network node comprising processing circuitry operable to: 
transmit network assistance information to a wireless device, the network assistance information for assisting the wireless device in performing Observed Time Difference Of Arrival (OTDOA), the network assistance information comprising: 
a list of reference cells; 
a list of neighbor cells; a rule for terminating Reference Signal Time Difference (RSTD) measurements; and 
receive a report that provides the RSTD measurements from the wireless device;
wherein the rule for terminating the RSTD measurements indicates terminating the RSTD measurements after taking at least a pre-determined number (N) of RSTD measurements having a least a pre-determined quality (X).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 13, 15-19 and 21-24 are allowed.
Applicant’s invention is drawn to a method and apparatus for a network node of providing network assistance for positioning measurements.
Independent claims 13 and 19 are allowed for the following reasons.
Applicant's independent claims recite, inter alia, receiving a report that provides the RSTD measurements from the wireless device; wherein the rule for terminating the RSTD measurements indicates terminating the RSTD measurements after taking at least a pre-determined number (N) of RSTD measurements having a least a pre-determined quality (X).
These steps, in combination of the remaining steps, are neither taught nor suggested by the prior art. Applicant's independent claims comprise a particular combination of elements which is neither taught nor suggested by the prior art. 
Dependent claims 15-18 and 21-24 are allowed for the reasons above as they depend upon the allowed independent claims 13 and 19
Accordingly, applicant's invention is allowed for these reasons and also the reasons cited by the applicant in Amendment filed 5/02/2022. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UMAIR AHSAN/
Examiner, Art Unit 2647